MacLean, J.
The plaintiff brought this action to recover a balance due upon a claim assigned to him for the services of his assignor as architect in drawing plans and superintending the erection of a parsonage and procuring a permanent loan on the church r. edifice and parsonage. The defendant denied that the assignor had been employed otherwise than to prepare plans and superintend the erection of the building in the manner usually performable by an architect, alleged that he had been paid for all of the services rendered by him, and set up a counterclaim for damages suffered by the defendant through the lack of skill and diligence of the assignor. Extended testimony was given by the assignor to sustain the allegations in the complaint, and by the pastor and agent of the defendant in support of the denials and of the counter-' ’ filatm, so that the decision of the learned justice rested upon his belief or disbelief in the veracity of the witnesses. With ample evidence to support his determination, he decided in favor of the defendant upon the chief issue in the case, and disallowed the *798counterclaim, which, was not especially: pressed. The judgment should be affirmed, with costs.
Freedmae, P. J., and Leveetritt, J., concur.
Judgment affirmed, with costs.